By the Court.

Berry, J.
This action is brought to compel specific performance of defendant’s alleged contract to convey a certain tract of land. The negotiations were conducted by letters which are sufficiently connected by reference to show that they all relate to the same transaction, and which may all therefore properly be considered for the purpose of determining what such transaction was. By their letter of Ma 24th, when read in connection with the preceding corres pondence, plaintiffs offer to purchase the five acres of lan owned by defendant in section two, township twenty-eight *185range twenty-three, for three hundred dollars per acre, cash, on delivery of a warranty deed executed by defendant and wife, the deed to be sent to one Kiefer for delivery upon payment of fifteen hundred dollars, such payment to be made as soon as plaintiffs, upon being notified of the arrival of the deed, can procure and examine an abstract, if the title is found correct. To this offer defendant in his letter' of May 27th, replies: “ I take your offer as granted in so far that you must allow me at least 14 days’ time in order to make title perfect and get my wife to sign deed, if this is done, then the bargain is made. I have got an abstract of land deposited at Chicago, where my wife is at present on a visit, and within this week I shall go to the latter city in order to arrange the matter. I do not doubt of a good result; shall let you know within a short time. If everything will be in order, I shall send abstract and papers to Messrs. Willi us Bros. & Dunbar’s banking house, St. Paul.” To which plaintiffs, May 29th answer: “ We close the bargain with you on the terms proposed, and grant you the fourteen days from this date to perfect your title.”
The proper construction of defendant’s letter of May 27th, is that he accepts plaintiffs’ offer of the 24th, on condition that he is allowed not less than fourteen days’ time in order to make title perfect, and get his wife to sign the deed. What defendant says further in his letter of the 27th is said by way of cursory remark, and speculation merely, not as affecting his acceptance, save as it modifies plaintiffs’ offer in respect to the person to whom the deed is to be . sent. The proposal thus contained in defendant’s letter of the 27th is accepted by plaintiffs’ letter of the 29th, and thereupon such proposal becomes a contract on defendant’s part. By its reference to and connection with the previous correspondence it designates the vendees, and expresses the consid*186eration, together with the time and mode of payment. By like reference it designates the land as the five gores in section two, township twenty-eight, range twenty-three, owned by defendant. We have then a contract subscribed by the party by whom the sale is to be made, satisfying the requirements of our Statute of Frauds in section 12, chapter 41, General Statutes.
Whatever force there was in the objection that plaintiffs’ letter of the 29th was destitute of a TJ. S. revenue stamp, was clearly overcome by the admission that such stamp was left off through inadvertence, or mistake, and without intent to defraud the government. Cabott vs. Radford, 17 Minn. 320, and cases cited.
The evidence in the case showed that defendant was the owner of five acres of land in section two aforesaid, being the same particularly described in the complaint, and that his title thereto was perfect of record, and there was no evidence tending to show that he was the owner of any other land in said section. This was certainly a sufficient ascertainment and identification of the land referred to in the contract. The quit-claim deed to Erbotching had upon its face no relation to the tract in controversy, and there -was no evidence, nor offer to show that it was intended to convey or in any way to affect the same. Plaintiffs having shown tender kept good of the agreed purchase money, as well as of a proper deed ready for execution, and a demand that such deed be executed, a notary having been provided for the purpose of taking acknowledgment thereof, we can conceive o'f no reason why they were not entitled to a decree of specific performance, nor any reason why, in case defendant should be. unable to induce his wife to sign the deed, it was not entirely proper to allow plaintiffs to take such title as defendant could give without her, and allow compensation for such *187defect of title as would result from her refusal to execute, in the form of damages, to be assessed when upon experiment the defendant should find himself thus disabled from a complete performance of his contract. Drake vs. Barton, 18 Minn. 462. The prayer of the complaint was broad enough to authorize such relief. It asked not only that defendant be compelled to convey; that in case of his failure to convey a judgment be entered and recorded to stand in lieu of a conveyance, but “for such other and further relief as to this court may seem meet.”
Order denying new trial affirmed.